Case: 14-11232      Document: 00513169753         Page: 1    Date Filed: 08/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11232
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 26, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

TOMMY WAYNE HALLMARK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-78-10


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Tommy Wayne Hallmark appeals the sentence imposed following his
guilty plea conviction of conspiracy to possess with the intent to distribute 50
grams or more of a mixture or substance containing methamphetamine. At
sentencing, the district court found, in accord with the presentence report
(PSR) and its addenda, that Hallmark’s offense involved 2.9 kilograms of
methamphetamine, resulting in a base offense level of 32. Hallmark argues


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11232    Document: 00513169753     Page: 2   Date Filed: 08/26/2015


                                 No. 14-11232

that the district court reversibly erred in this finding. He contends that the
drug-quantity information in the PSR is unreliable because it is based on his
codefendants’ uncorroborated statements.
      The probation officer who prepared Hallmark’s PSR obtained the
information reported therein by reviewing investigative materials prepared by
DEA agents and other officers who were involved in the case and by
interviewing a DEA agent who corroborated the information.            “We have
previously held that the district court may properly find sufficient reliability
on a presentence investigation report which is based on the results of a police
investigation.” United States v. Fuentes, 775 F.3d 213, 220 (5th Cir. 2014)
(internal citation and quotation marks omitted). As Hallmark presented no
evidence to rebut the information in the PSR, “the district court was free to
adopt the PSR’s findings without further inquiry or explanation.” Id. (internal
citation and quotation marks omitted).
      AFFIRMED.




                                       2